ROSEN & ASSOCIATES, P.C.
Counsel to the Debtor
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
    In re:
                                                                   Chapter 11
    Robert Francis Xavier Sillerman
    aka Robert F.X. Sillerman,
    aka Robert F. Sillerman,                                       Case No. 17-13633 (MKV)
    aka Robert X. Sillerman,
                                      Debtor.


                                       NOTICE OF WITHDRAWAL
                                       Debtor.
                   PLEASE TAKE NOTICE that Robert F.X. Sillerman aka Robert F. Sillerman, aka

Robert X. Sillerman, improperly named in the involuntary petition commencing this case as Robert

Francis Xavier Sillerman,1 the above-captioned debtor (“Debtor”), through his undersigned counsel,

hereby withdraws: (i) the Debtor's Motion for an Order Authorizing (A) Debtor to Incur Debt

Pursuant to 11 U.S.C. Section 364 Secured by a Senior Lien on Certain Estate Property and with

Priority over All Administrative Expenses of the Kind Specified in 11 U.S.C. Section 503(b) or 507(d);

and (B) Payment of Expense Deposit to Proposed Lender [Doc. No. 394]; (ii) the Debtor's Motion,

Pursuant to 11 U.S.C. §§ 105, 363 and 1107 and Rule 9019 of the Federal Rules of Bankruptcy

Procedure, for Entry of Order Approving Settlement Agreements with (i) ESFX Holdings LLC; and




1
    Mr. Sillerman has never been known as Robert Francis Xavier Sillerman.
(ii) Iliad Research and Trading, L.P. [Doc. No. 479]; and the Debtor's First Modified Plan of

Reorganization [Doc. No. 454].

Dated: New York, New York
       October 10, 2019


                                              ROSEN & ASSOCIATES, P.C.
                                              Counsel to the Debtor

                                              By: /s/ Sanford P. Rosen
                                                      Sanford P. Rosen
                                             747 Third Avenue
                                             New York, NY 10017-2803
                                             (212) 223-1100




                                             2
